DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding amended or new independent claims and associated dependent claims filed 1/24/22 have been fully considered but they are not fully persuasive.  The applicant’s arguments are as follows: (1) Garrison doesn’t disclose repeating the steps of simultaneous delivery and ablation (2) Garrison doesn’t disclose repeating the disclosed steps (3) Swift doesn’t disclose the steps of (2) either and rather discloses retracting just a needle, not the entire catheter device and (4) Garrison doesn’t teach a nonlinear housing for the needle proximate to the distal end of the guide.
Regarding (1), Garrison further teaches: “…fluids can be applied at or near the target location at least one of before, during or after applying energy to the target location.” ([0128]) and that, “…in some variations, the injection catheter used to inject the solution causing tumescence may include one or more ablation electrodes for treating the vessel.” ([0111]). The examiner reiterates that the art is predictable and well-known in this sense –the tumescent injection can only occur before, during or after the ablation, and simultaneous injection could provide the optimal clinical outcome for a patient. Regarding (2) and (3), Garrison discloses applying fluids or energy to “one or more 

Claim Rejections - 35 USC § 112
3.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention; specifically, reciting “where the needle may be echogenic.” The word “may” renders this claim indefinite because it is not clear whether the claim does or does not requires the limitation.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 2, 3, 5, 8, 10, 12-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrison (US 20140135661 A1).
Regarding Claims 1 and 18, Garrison teaches a percutaneously inserted catheter device for delivering fluid around a vein comprising: 
a guide having a distal end and a proximal end and defining a lumen extending from the proximal end toward the distal end, wherein the distal end is configured to be inserted into the vein (injection catheter 102);
A needle configured to be selectively inserted into the lumen and configured to deliver fluid around the vein (110 and injector tip 122; see Fig. 1e)
A housing positioned within the lumen and proximate the distal end of the guide, wherein the housing is at least partially non-linear and is configured to receive the needle to guide insertion of the needle (see Fig. 2d, where 110 passes through an [unlabeled] nonlinear housing at the distal end of the guide, Fig. 1b)
A heating element extending through the lumen and outward from the distal end of the guide; see heating element (the energy providing features (e.g., electrodes, transducers, acoustic elements, etc.) can be positioned on an extending element, such as the injector as described in Paras. [0076] and [0128]), and a control mechanism configured to selectively advance and retract the needle (Spec. Paragraph 91).  Garrison teaches “a catheter device, comprising an elongate body, a holdfast adjacent the distal end…an energy providing feature configured to deliver energy 
Regarding Claim 2, Garrison teaches the catheter device in claim 1 with a needle which may have an end port for fluid delivery (110, 120, Fig 1e, Spec Paragraph 82). Garrison depicts a fluid delivery section (120) which is proximal to the tip of the injector (110) that is shown in Figure 1E and described in Paragraph 82. This anticipates applicant’s Claim 2, which claims “an end port for fluid delivery.”

    PNG
    media_image1.png
    463
    464
    media_image1.png
    Greyscale

Regarding claim 3, Garrison teaches the catheter device in claim 1 with a needle which may multiple ports facing in several directions along a shaft of the needle for fluid delivery (110, 120, Fig 6b, Paragraph 113). Garrison depicts 2 ports for fluid delivery, and shows the tumescent fluid exiting the injector in 2 

    PNG
    media_image2.png
    310
    385
    media_image2.png
    Greyscale

Regarding claim 5, Garrison teaches the catheter device in claim 1 with a needle which may be echogenic to facilitate visibility on ultrasound (Garrison states wherein, “the catheter device can be configured to include one or more transducers and acoustic elements,” which enhance visibility, “assisting in the delivery of ultrasound energy to a target location within the body,” [0044]). Garrison explicates the use of a radiopaque contrast material to aid in visualizing the position of the catheter in the subject’s body with ultrasound technique, anticipating the applicant’s claim of an echogenic needle.
Regarding claim 8, Garrison teaches the catheter device in claim 1 with projection of the needle (110) beyond the lumen of the catheter (102) and/or outside the vein (104, 106) can be controlled (Fig 1c, Fig 1d). Garrison depicts an extending injector (110) which is secured at the proximal end by holdfasts (114) and exits the catheter (102) and penetrates the vessel wall (104) to apply anesthetic to a target area (106) which is shown in the transition from Figure 1C, 

    PNG
    media_image3.png
    246
    850
    media_image3.png
    Greyscale

Regarding claims 10 and 19, Garrison teaches where there is an automatic retraction feature for the needle (“As previously mentioned, the injector may be manually or automatically extended (and/or retracted)” [0091]).
Regarding claim 12, Garrison teaches the catheter device in claim 1 where there is one, two, three or more lumens (112, Fig 1c, Paragraph 82). Garrison depicts one lumen with exit port (112) for an injector (110), thus anticipating the applicant’s claim to a catheter device with “one…or more lumens.”
Regarding claim 13, Garrison teaches the catheter device of claim 1 where there is a balloon (114, Fig 1a-1d, Paragraph 80-81) at varying lengths at or before the distal end.  Garrison depicts a holdfast positioned at the distal end of the catheter, where the holdfast comprises an inflatable balloon (114) to provide support against the uneven vessel walls and center the injection catheter within the center of the vessel lumen. This anticipates the applicant’s claim to a balloon.
Regarding claim 14, Garrison teaches the catheter device of claim 1 wherein the heating element (802, Fig 8, Paragraph 129) is radiofrequency.  Garrison depicts the use of radiofrequency energy to deliver heat to the target area, for example using the transistors (802) shown and described as heating elements. This anticipates the applicant’s claim. 

    PNG
    media_image4.png
    447
    797
    media_image4.png
    Greyscale

Regarding claim 15, Garrison teaches a catheter device wherein the heating element is a laser or other forms of thermal energy generating devices can be inserted into it (802, Fig 8, Paragraph 117).  Garrison explicates using the described method of delivering tumescent anesthesia to buffer the heat energy produced by procedures such as “ultrasound, radiofrequency or laser ablation of venous structures for varicose veins” (Paragraph 117) thus anticipating the applicant’s claim.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison as applied to claim 1 above, and further in view of Papay (CN 105142555 A).
Regarding claim 4, Garrison discloses the invention substantially as claimed for the catheter device of claim 1, however fails to disclose that the “needle can be from 30 gauge to 14 gauge.” Papay, which discloses a device for ablation and thus exists in the applicant’s field of endeavor, teaches a device comprising an elongate body, a needle part (14) with electrode and fluid port (36), which delivers fluid to prevent heat damage which results from using electricity on target nerves as a treatment for neuromuscular deficits as shown in Fig 3a-3b. Papay also teaches the needle part (14) which can have a gauge in the range of 7 .
13.	Claims 6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison as applied to claim 1 above, and further in view of Swift (US 20170035990 A1).
a.	Regarding claim 6, Garrison discloses the invention substantially as claimed for the catheter device of claim 1, however fails to disclose “the needle is made of nitinol.” Swift, which discloses a device for ablation and thus exists in the applicant’s field of endeavor, teaches a retractable needle (5) with a curved portion (16, Paragraph 43) which may have a variable stiffness and may be made of a shape memory alloy such as nitinol (Paragraph 46). Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to modify the device of Garrison with the nitinol needle as taught by Swift, because a shape memory alloy is commonly used to make flexible needles, i.e. in order that they can be advanced into tissue at an angle from their exit port.


Regarding claim 17, Garrison discloses a method further comprising: a. advancing the needle through a lumen defined by a guide of the catheter device (injection catheter 102); and b. advancing the needle through a housing positioned within the lumen such that the housing guides the needle through an opening defined by the guide and in communication with a receiving space of the housing (see Fig. 2d, where 110 passes through an [unlabeled] nonlinear housing at the distal end of the guide, Fig. 1b).

14.	Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Swift in further view of Kadamus (US Patent No. 10,765,474).
Regarding claim 11 and claim 20, Garrison discloses the invention substantially as claimed for the catheter device of claim 1, however fails to disclose “an auto-stop advancing mechanism as a safety feature.”  Swift (Paragraph 49) teaches use of the thumb slide (8) in Figure 6 where the physician can set a needle deployment distance in order to “regulate the extent of needle tip (15) advancement from the catheter shaft (4)…so that the needle (5) does not over-advance” causing patient 

Conclusion

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        


/JOHN R DOWNEY/Primary Examiner, Art Unit 3792